                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 VONETTA L. MEADOWS,

              Plaintiff,                       Case No. 2:19-cv-11296
                                               District Judge Gershwin A. Drain
 v.                                            Magistrate Judge Anthony P. Patti

 HUMANETICS INNOVATIVE
 SOLUTIONS, INC., and JANIS
 MAJOR,

           Defendants.
_________________________/


ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO AMEND
   ITS AFFIRMATIVE AND OTHER DEFENSES (ECF No. 21) AND
 EXTENDING DISCOVERY AND DISPOSITIVE MOTION DEADLINES

      This is a civil rights case alleging racial discrimination, harassment and

retaliation in employment. The current discovery cutoff in this case is February

14, 2020. Defendants have filed a motion for leave to amend their affirmative

defenses, specifically seeking to add an affirmative defense stating that, “Plaintiff’s

claims are barred, in whole or in part, by the doctrine of after-acquired evidence.”

(ECF No. 21, PageID.117.) Defendants base this request upon information

uncovered during discovery revealing that Plaintiff had undisclosed felony

convictions and that she had made approximately 100 prohibited audio and video

recordings in the manufacturing areas of her workplace – now produced in the
course of discovery – which were in violation of company policy. (ECF No.

21,PageID.108-110, passim.) Plaintiff has filed a response in opposition,

contending that: (a) the proposed affirmative defense is meritless and, therefore,

futile; (b) Defendants have engaged in undue delay; and, (c) Plaintiff would suffer

undue prejudice if the motion were granted. (ECF No. 25, PageID.153.) Pursuant

to E.D Mich. LR 7.1(f)(2), this motion will be determined without oral argument.

      The Court has reviewed the respective parties’ motion papers and GRANTS

the motion, finding that:

   (1) The proposed affirmative defense is neither meritless nor futile.
      Defendants have adequately supported their motion, providing a
      factual basis for the proposed defense. Although Plaintiff argues that
      leave should not be granted to file an affirmative defense that “cannot
      withstand a FRCP Rule 12(b)(6) challenge” (ECF No. 25,
      PageID.166), the response predominately argues the substantive
      merits of the defense, ostensibly asking the Court to undertake a
      summary judgment analysis under Rule 56 on a limited, undeveloped
      record.

   (2) While Defendants have known at least some of this information since
       August 2019 – only a month after entry of the scheduling order and
       presumably the commencement of formal discovery (see ECF No. 16)
       – they have not engaged in “undue delay” in seeking to add this
       affirmative defense. Their request was made with nearly two months
       left in the discovery period, and some investigation and development
       of the record was appropriate after the information was disclosed.
       Any prejudice caused by the delay in the request can be cured, as
       explained below.

   (3) Defendants’ proposed amendments would not “unduly prejudice”
       Plaintiff, as the information on which they are based should have
       already been known to her, and she, with the advice of her counsel,
                                          2
      had to know that the recordings and criminal record revealed during
      discovery could potentially be used against her in this case. Further,
      she has had notice since at least the December 18, 2019 concurrence
      request, nearly two months before the close of discovery, that
      Defendants intended to pursue such a defense (ECF No. 21,
      PageID.108, ¶ 1), and the motion was filed within days of that request.
      To cure the effect of the three-week delay in the filing of the motion
      and this ruling, the Court hereby extends the discovery deadline to
      March 6, 2020 and extends the dispositive motion cutoff to April 6,
      2020. After-acquired evidence defenses are not particularly unusual
      in employment discrimination cases. See Miller v. Alldata Corp., 14
      F. App’x 457, 465 (6th Cir. 2001) (“The after-acquired evidence rule,
      which this Court first applied in the employment discrimination
      context in Johnson v. Honeywell Information Sys., Inc., 955 F.2d 409
      (6th Cir. 1992), holds that an employer can escape liability for its
      discriminatory actions if the company learns, after the fact, of an
      otherwise legitimate reason for having taken the adverse employment
      action.”). A few production requests for any other implicated
      employment policies or supporting documents ̶ beyond the policy
      and employment agreement already attached to this motion (ECF
      Nos. 21-2 and 21-3) ̶ and a well-targeted Fed. R. Civ. P. 30(b)(6)
      duces tecum deposition would easily flush out whatever evidence
      Defendants will use to support this defense. There is more than
      enough time for that.

   IT IS SO ORDERED.

Dated: January 13, 2020               s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
